     Case 2:20-cv-01361-TLN-JDP Document 10 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL VASQUES,                                  No. 2:20-cv-01361-TLN-JDP
12                         Petitioner,
13           v.                                        ORDER
14    UNKNOWN,
15                         Respondents.
16

17          Petitioner Daniel Vasques (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 24, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Petitioner and which contained notice to Petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 6.) Petitioner

23   has not filed objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:20-cv-01361-TLN-JDP Document 10 Filed 11/13/20 Page 2 of 2


 1          Having carefully reviewed the entire file, the Court finds the findings and

 2   recommendations to be supported by the record and by proper analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed August 24, 2020 (ECF No. 6), are ADOPTED

 5   IN FULL;

 6          2. This action is DISMISSED for failure to pay the filing fee or submit a completed

 7   application to proceed in forma pauperis; and

 8          3. The Clerk is directed to close the case.

 9          IT IS SO ORDERED.

10   DATED: November 12, 2020

11

12

13

14                                                             Troy L. Nunley
                                                               United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
